 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDL. & S. MachineCompany, Inc.andUnited Electrical,Radio &Machine Workersof America(UE), Petitioner.Case No. 6-RC-2118.August-1, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Joseph M.Maurizi, hearing officer.The hearing officer's rulingsmade at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Jenkins and Fanning].Upon the entire record in this case, the Board finds :1.The Employer contests the Board's jurisdiction in this matter.L. & S. Machine Company, Inc., the Employer herein, is a Pennsyl-vania corporation engaged in the manufacture and sale ofmachineparts at Latrobe, Pennsylvania.The parts are made fromspecialalloys and are incorporated into machine prototypes used solely inatomic and nuclear research for experimental purposes, and are usuallytested to destruction.Its sales for the year 1957 were inexcess of$100,000 toatomicpowerplants, located in Pennsylvania, of theAtomic Energy Division of the Westinghouse Electric Corporation.The Westinghouse Electric Corporation ships productsand materialsvalued inexcess of$50,000 directly, to plants outside the Common-wealth of Pennsylvania.No shipments outside the Commonwealthare made by the Atomic Energy Division of Westinghouse.The Employer contends that since the Division to which itssales aremade operatesas a separateand independent entity, ismanaged andcontrolled by individuals whose sole concern is this Division,has itsown separate personnel, for most of whom securityclearances are nec-essary, the Division constitutes a unitary enterprise and is notengagedin interstatecommerce.We find no merit in this contention.As theWestinghouse Electric Corporation meets the jurisdictional testsestablished by the Board,' we shall assert jurisdiction.We find thatthe Employer is engaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act to assert jurisdictionherein.2.The Employer contends that the Petitioner is not a labor organi-zation within the meaning of the Act because it is a - Communist-dominated organization.In support of this contention, the Employermade an offer of proof which was properly rejected by the hearingofficer.2iWhippany Motor Co., Inc.,115 NLRB 52;Hoosier Fence Co, Inc.,115 NLRB 51.Cf.BrooksWoodProducts,107 NLRB 237, andBrown Marine Drilling Company,117NLRB 331.2 General Furniture Corporation,109 NLRB 479, and cases cited thereinPrecisionScientific Company,117 NLRB 476.121 NLRB No. 41. L. & S. MACHINE COMPANY, INC.267.The record shows that the Petitioner is an organization which.organizes employees with the intention of negotiating collective-bar-gaining contracts to establish rates of pay, wages, and conditions ofemployment.Accordingly, we find the Petitioner is a labor organiza-tion within the meaning of Section 2 (5) of the Act and that it claimsto represent the employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner and the Employer agree that a production andmaintenance unit is appropriate.They disagree, however, on thevoting eligibility of certain employees who were laid off between April21 and May 2, 1958. These employees were advised that the layoffwas occasioned by lack of work, and that the Company did not knowhow long the layoff would be.The Employer urges that the laid-off employees are ineligible to-vote because there is no reasonable expectancy of their recall withinthe foreseeable future, stating that recall would depend upon an im-provement in business conditions and that present orders do notjustify such an expectancy.The parties stipulated that after layoffsin the past, employees were recalled within a few days.At the timeof the present layoff, the second shift was canceled, and shortly there-after was returned to operation because of the urgency of shipmentwhich was increased, and was not due to increased orders. ' No newemployees were hired.When the Petitioner filed its brief on June 6,1958, it alleged that five of the laid-off employees had been recalledto work.As the record fails to show that there is any definite prospect ofbusiness conditions warranting the recall of the remaining laid-offemployees, thus providing a reasonable expectancy of their employ-ment in the near future, we find the laid-off employees have no rea-sonable expectancy of returning to work within the foreseeable future.3Accordingly, we find they are ineligible to vote in the election directedherein.The following employees constitute a unit appropriate for thepurpose-of collective bargaining within the meaning of Section 9 (b)of the Act :.All production and maintenance employees at the Employer's plantlocated at Latrobe, Pennsylvania, excluding office clerical employees,professional employees, guards, and supervisors as defined in the Act 4[Text of Direction of Election omitted from publication.]a Brown-Foreman Distillers Corporation,118NLRB 454;Shaw-Randall Company,Inc.,116 NLRB 444;Peninsular Metal Products Corporation,116 NLRB 452.4At thehearing, the parties agreed that Merel Baird was a part-time employee ineli-gible to vote, and that John Rosky and GroverAchtzlerwere not employees of theEmployer.